 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for DORIS A. KAELIN,
 6   Trustee in Bankruptcy

 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                               Case No. 18-50398 MEH
                                                         Chapter 7
12                                                       Hon. M. Elaine Hammond
               TECHSHOP, INC.,
13                                                       OMNIBUS OBJECTION TO LLC
                      Debtor.                            VENDOR CLAIMS (Set One)
14
                                                         (Claim Nos. 2, 4, 5, 12, 14, 26, 60, 68, 77,
15                                                       167, 194, 240)

16                                                       [No Hearing Required Unless Requested]
17   TO THE PARTIES IDENTIFIED IN SCHEDULE 1 TO THIS OBJECTION:
18
19             PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate

20   of TechShop, Inc. (“Debtor”), files this omnibus objection to the claims that you have filed against

21   the Debtor’s bankruptcy estate. True and correct copies of the claims (without exhibits or

22   attachments) are attached to this Objection as part of Schedule 1, Exhibits A through L. If the

23   Trustee’s objection to your claim is sustained, it will be disallowed as a claim against the Debtor’s

24   estate.

25   I.        BACKGROUND

26             The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February

27   26, 2018 (“Petition Date”). Prior to the Petition Date, the Debtor operated approximately ten do-it-

28   yourself fabrication shops in California, Texas, Detroit, Arizona and other locations in the United


Case: 18-50398       Doc# 327     Filed: 04/01/21    Entered: 04/01/21 06:24:28        Page 1 of        1
                                              41
 1   States. The Debtor operated all of its do-it-yourself fabrication shops as separate legal entities, with

 2   names such as: “TechShop SoMA LLC,” “TechShop Peninsula LLC,” “Tech Shop Mid-Peninsula

 3   LLC,” “TechShop San Jose LLC,” “Techshop Austin LLC,” “TechShop Phoenix LLC,” “TechShop

 4   Los Angeles LLC,” “TechShop Detroit LLC,” “TechShop Annapolis LLC,” “TechShop St. Louis

 5   LLC,” and “TechShop New York LLC” (collectively, the “LLCs”). Each of these limited liability

 6   companies are separate, distinct entities from the Debtor. The LLCs incurred liabilities and

 7   obligations to third parties, which liabilities and obligations are not debts of the Debtor. The assets

 8   of the LLCs are not part of the Debtor’s bankruptcy estate.

 9           As set forth in Schedule 1, the Trustee has reviewed your claims and, based on the claims

10   and attachments to those claims, the Trustee has concluded that the sums you assert are due and

11   owing by the Debtor are, in fact, obligations of one or more of the LLCs. The Trustee has provided

12   specific grounds for the objection to each claim in Schedule 1.

13           The last column of Schedule 1 also identifies the proposed treatment of your claim if the

14   Trustee’s objection is sustained by the Court. In all instances, if the Trustee’s objection to your claim

15   is sustained, it will be disallowed as a claim against the Debtor’s estate. This is because the claims,

16   as noted above, are not obligations of the Debtor but are, again, obligations of separate legal entities,

17   the respective LLCs. Parties with questions or concerns are welcome to contact the undersigned at

18   gkleiner@rinconlawllp.com.

19           WHEREFORE, the Trustee prays for an order disallowing all claims listed on Schedule 1 in

20   their entirety.

21

22   DATED: April 1, 2021                  RINCON LAW LLP

23

24
                                           By: /s/ Gregg S. Kleiner
25                                             GREGG S. KLEINER
                                               Counsel for DORIS A. KAELIN,
26                                             Trustee in Bankruptcy
27

28

Case: 18-50398         Doc# 327   Filed: 04/01/21      Entered: 04/01/21 06:24:28         Page 2 of         2
                                              41
                                                  SCHEDULE 1
                            In re TechShop, Inc., Chapter 7 Case No. 18-50398 MEH
                                       LLC VENDOR CLAIM OBJECTIONS
                                                    (Set One)

EXHIBIT NAME              CLAIM     DATE           CLAIM BASIS FOR OBJECTION              RELIEF REQUESTED IN
NO.                        NO.      FILED        AMOUNT                                   OBJECTION

A.     Active Solutions    4      3/26/18        $7,597.00 Attachments to claim           Claim disallowed in its
       LLC                                                 reflects debt of non-debtor    entirety, not an obligation
                                                           subsidiary, “TechShop          of Debtor, TechShop, Inc.
                                                           Phoenix” and that Active
                                                           Solutions LLC has a
                                                           judgment against TechShop
                                                           Phoenix. Claim is a
                                                           duplicate of claim 12 and
                                                           240.


B.     Active Solutions   240      9/8/18        $7,597.00 Attachments to claim           Claim disallowed in its
       LLC                                                 reflects debt of non-debtor    entirety. Not an obligation
                                                           subsidiary, “TechShop          of Debtor, TechShop, Inc.
                                                           Phoenix” and that Active
                                                           Solutions LLC has a
                                                           judgment against TechShop
                                                           Phoenix. Claim is a
                                                           duplicate of claim 4 and 12.


C.     Assa Abloy          26     5/14/18        $3,775.34 Attachments to claim           Claim disallowed in its
       Entrance                                            reflects debt of non-debtor    entirety. Not an obligation
       Systems                                             subsidiary, “TechShop San      of Debtor, TechShop, Inc.
                                                           Jose”

D.     Double Clutch       68     5/25/18       $12,503.00 Attachments to claim           Claim disallowed in its
       Robotics, Inc                                       reflects debt of non-debtor    entirety. Not an obligation
       a/k/a                                               subsidiary, “TechShop San      of Debtor, TechShop, Inc.
       Popcorn                                             Jose”
       Penguins

E.     Jovanovic,          12      5/1/18        $7,597.00 Attachments to claim           Claim disallowed in its
       Henry                                               reflects debt of non-debtor    entirety, not an obligation
                                                           subsidiary, “TechShop          of Debtor, TechShop, Inc.
                                                           Phoenix”. Claim is a
                                                           duplicate of claim 4 and
                                                           240.




                                                         1
       Case: 18-50398       Doc# 327        Filed: 04/01/21   Entered: 04/01/21 06:24:28        Page 3 of
                                                        41
                                                  SCHEDULE 1
                            In re TechShop, Inc., Chapter 7 Case No. 18-50398 MEH
                                       LLC VENDOR CLAIM OBJECTIONS
                                                    (Set One)

EXHIBIT NAME              CLAIM     DATE           CLAIM BASIS FOR OBJECTION               RELIEF REQUESTED IN
NO.                        NO.      FILED        AMOUNT                                    OBJECTION

F.     Light,              77     5/31/2018        $927.50 Attachment to claim             Claim disallowed in its
       Angela                                              reflects debt of non-debtor     entirety. Not an obligation
                                                           subsidiaries, “TechShop         of Debtor, TechShop, Inc.
                                                           MP” aka TechShop Menlo
                                                           Park and “TechShop SJ”

G.     Ludwig, Scott       60      5/18/18         $161.32 Attachments to claim            Claim disallowed in its
                                                           reflects debt of non-debtor     entirety, not an obligation
                                                           subsidiary, “TechShop San       of Debtor, TechShop, Inc.
                                                           Jose”

H.     Missouri            14      5/4/18        $2,816.58 No documentation                Claim disallowed in its
       Department of                                       attached to filed claim.        entirety. Not an obligation
       Revenue                                             Debtor’s sworn schedules        of Debtor, TechShop, Inc.
                                                           reflect “Notice Only” and
                                                           that this is an obligation of
                                                           “TechShop St. Louis”

I.     Praxair             5       4/16/18      $16,752.57 No documentation                Claim disallowed in its
       Distribution Inc                                    attached to claim. Debtor’s     entirety. Not an obligation
                                                           sworn schedules reflect         of Debtor, TechShop, Inc.
                                                           “Notice Only” and that this
                                                           is an obligation of
                                                           “Techshop Austin”
                                                           “Techshop SOMA” and
                                                           “Techshop Chandler”

J.     Simonetti,         167     7/17/2018      $4,771.52 Attachments to claim            Claim disallowed in its
       Walter E                                            reflects debt of non-debtor     entirety. Not an obligation
                                                           subsidiary, “TechShop           of Debtor, TechShop, Inc.
                                                           Phoenix” and that Active
                                                           Solutions LLC has a
                                                           judgment against TechShop
                                                           Phoenix

K.     SimplexGrinnell    194     7/25/2018        $847.60 Attachments to claim            Claim disallowed in its
       a/k/a                                               reflect invoices for            entirety. Not an obligation
       Tyco Integrated                                     goods/services provided to      of Debtor, TechShop, Inc.
       Security LLC                                        TechShop LLC in Round
                                                           Rock, Texas




                                                         2
       Case: 18-50398       Doc# 327        Filed: 04/01/21    Entered: 04/01/21 06:24:28        Page 4 of
                                                        41
                                                 SCHEDULE 1
                           In re TechShop, Inc., Chapter 7 Case No. 18-50398 MEH
                                      LLC VENDOR CLAIM OBJECTIONS
                                                   (Set One)

EXHIBIT NAME             CLAIM     DATE           CLAIM BASIS FOR OBJECTION             RELIEF REQUESTED IN
NO.                       NO.      FILED        AMOUNT                                  OBJECTION

L.     Tyco Integrated    2      3/12/18        $2,982.88 Attachments to claim          Claim disallowed in its
       Security, LLC                                      reflects debt of non-debtor   entirety. Not an obligation
                                                          subsidiary, “TechShop         of Debtor, TechShop, Inc.
                                                          Detroit” & “TechShop San
                                                          Jose”




                                                       3
       Case: 18-50398      Doc# 327        Filed: 04/01/21   Entered: 04/01/21 06:24:28       Page 5 of
                                                       41
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 TechShop, Inc.                                                                                                 U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                             3/26/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Active Solutions LLC
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor            Henry Jovanovic

2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Active Solutions LLC

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  2722 West Estrella Drive
                                  Chandler, AZ 85224



                                  Contact phone              480−271−1967                        Contact phone

                                  Contact email                                                  Contact email
                                     henry@activesolutionspro.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




               Case 18-50398               Claim 4         Filed 03/26/18              Desc Main Document                  Page 1 of 3
                                                                                                                                EXHIBIT A
     Case: 18-50398                 Doc# 327            Filed: 04/01/21                Entered: 04/01/21 06:24:28                      Page 6 of
                                                                    41
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $       7597.00                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                              Claim is to satisfy lifetime membership that was sold to me by TechShop for
                              $7500 which was not delivered


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:           Claim is for secured Judgement for $7597


                                    Basis for perfection:                  AZ Case CC2017224605

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $       7597.00
                                    secured:
                                    Amount of the claim that is               $         0.00                       (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $       7500.00
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                          3          %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to         No
   a right of setoff?               Yes. Identify the property:                  All machines and equipment at Tecshop
                                                                               Phoenix LLC




Official Form 410                                                Proof of Claim                                                  page 2




            Case 18-50398            Claim 4         Filed 03/26/18               Desc Main Document                   Page 2 of 3
                                                                                                                              EXHIBIT A
  Case: 18-50398              Doc# 327            Filed: 04/01/21                 Entered: 04/01/21 06:24:28                     Page 7 of
                                                              41
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                    $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)(b) that applies                   $ 7597.00

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                3/26/2018

                                                                 MM / DD / YYYY


                                 /s/ Henry Zarko Jovanovic

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                      Henry Zarko Jovanovic

                                                                          First name       Middle name         Last name
                                 Title                                     Owner

                                 Company                                   Active Solutions LLC

                                                                          Identify the corporate servicer as the company if the authorized agent is a
                                                                          servicer
                                 Address                                   2722 West Estrella Drive

                                                                          Number Street
                                                                           Chandler, AZ 85224

                                                                          City State ZIP Code
                                 Contact phone             480−271−1967                         Email         hjovanovic@cox.net


Official Form 410                                                      Proof of Claim                                                   page 3




             Case 18-50398                 Claim 4         Filed 03/26/18              Desc Main Document                   Page 3 of 3
                                                                                                                              EXHIBIT A
   Case: 18-50398                Doc# 327               Filed: 04/01/21                Entered: 04/01/21 06:24:28                       Page 8 of
                                                                    41
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 TechShop, Inc.                                                                                                 U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                             9/8/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Active Solutions LLC
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Active Solutions LLC

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  2722 West Estrella Drive
                                  Chandler, AZ 85224



                                  Contact phone              480−271−1967                        Contact phone

                                  Contact email                                                  Contact email
                                     henry@activesolutionspro.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




           Case 18-50398               Claim 240-1             Filed 09/08/18             Desc Main Document                    Page 1 of 3
                                                                                                                                EXHIBIT B
     Case: 18-50398                 Doc# 327             Filed: 04/01/21               Entered: 04/01/21 06:24:28                      Page 9 of
                                                                     41
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $       7827.00                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                              San Marcos Court Judgement No. CC2017224605


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:           Techshop Phoenix LLC equipment


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $       7827.00

                                    Amount of the claim that is               $       7827.00
                                    secured:
                                    Amount of the claim that is               $         0.00                       (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                          3          %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                   page 2




         Case 18-50398            Claim 240-1            Filed 09/08/18             Desc Main Document                        Page 2 of 3
                                                                                                                          EXHIBIT B
  Case: 18-50398              Doc# 327           Filed: 04/01/21               Entered: 04/01/21 06:24:28                          Page 10 of
                                                              41
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                    $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                   $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                9/8/2018

                                                                 MM / DD / YYYY


                                 /s/ Henry Jovanovic

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                        Henry Jovanovic

                                                                            First name       Middle name         Last name
                                 Title                                       Owner

                                 Company                                     Active Solutions LLC

                                                                            Identify the corporate servicer as the company if the authorized agent is a
                                                                            servicer
                                 Address                                     2722 West Estrella Drive

                                                                            Number Street
                                                                             Chandler, AZ 85224

                                                                            City State ZIP Code
                                 Contact phone             480−271−1967                         Email         henry@activesolutionspro.com


Official Form 410                                                      Proof of Claim                                                   page 3




          Case 18-50398              Claim 240-1              Filed 09/08/18             Desc Main Document                    Page 3 of 3
                                                                                                                             EXHIBIT B
  Case: 18-50398                 Doc# 327              Filed: 04/01/21              Entered: 04/01/21 06:24:28                        Page 11 of
                                                                    41
      Case 18-50398   Claim 26-1   Filed 05/14/18    Desc Main Document   Page 1 of 7


                                                                            EXHIBIT C
Case: 18-50398   Doc# 327     Filed: 04/01/21       Entered: 04/01/21 06:24:28   Page 12 of
                                           41
      Case 18-50398   Claim 26-1   Filed 05/14/18    Desc Main Document   Page 2 of 7


                                                                            EXHIBIT C
Case: 18-50398   Doc# 327     Filed: 04/01/21       Entered: 04/01/21 06:24:28   Page 13 of
                                           41
      Case 18-50398   Claim 26-1   Filed 05/14/18    Desc Main Document   Page 3 of 7


                                                                            EXHIBIT C
Case: 18-50398   Doc# 327     Filed: 04/01/21       Entered: 04/01/21 06:24:28   Page 14 of
                                           41
      Case 18-50398   Claim 68   Filed 05/25/18   Desc Main Document   Page 1 of 19


                                                                           EXHIBIT D
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 15 of
                                          41
      Case 18-50398   Claim 68   Filed 05/25/18   Desc Main Document   Page 2 of 19


                                                                           EXHIBIT D
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 16 of
                                          41
      Case 18-50398   Claim 68   Filed 05/25/18   Desc Main Document   Page 3 of 19


                                                                           EXHIBIT D
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 17 of
                                          41
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 TechShop, Inc.                                                                                                 U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                             5/1/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            2722 West Estrella Drive
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor            Henry Jovanovic

2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               2722 West Estrella Drive

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)
                                  Chandler, AZ 85224



                                  Contact phone              480−271−1967                        Contact phone

                                  Contact email                                                  Contact email
                                     henry@activesolutionspro.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




              Case 18-50398               Claim 12          Filed 05/01/18              Desc Main Document                  Page 1 of 3
                                                                                                                                EXHIBIT E
    Case: 18-50398                 Doc# 327            Filed: 04/01/21                Entered: 04/01/21 06:24:28                      Page 18 of
                                                                    41
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $       7597.00                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                              Claim is to satisfy lifetime membership that was sold to me by TechShop for
                              $7500 which was not delivered


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:           Claim is for secured Judgement for $7597


                                    Basis for perfection:                ArizonaCase CC2017224605

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $       30000.00

                                    Amount of the claim that is               $       7597.00
                                    secured:
                                    Amount of the claim that is               $         0.00                       (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $       7597.00
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                          3          %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to         No
   a right of setoff?               Yes. Identify the property:                  All machines and equipment at Tecshop
                                                                               Phoenix LLC




Official Form 410                                                Proof of Claim                                                page 2




           Case 18-50398            Claim 12          Filed 05/01/18              Desc Main Document                    Page 2 of 3
                                                                                                                          EXHIBIT E
 Case: 18-50398               Doc# 327           Filed: 04/01/21               Entered: 04/01/21 06:24:28                      Page 19 of
                                                              41
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                    $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)(b) that applies                   $ 7597.00

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                5/1/2018

                                                                 MM / DD / YYYY


                                 /s/ Henry Zarko Jovanovic

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                        Henry Zarko Jovanovic

                                                                            First name       Middle name         Last name
                                 Title                                       Owner

                                 Company                                     Active Solutions LLC

                                                                            Identify the corporate servicer as the company if the authorized agent is a
                                                                            servicer
                                 Address                                     2722 West Estrella Drive

                                                                            Number Street
                                                                             Chandler, AZ 85224

                                                                            City State ZIP Code
                                 Contact phone             480−271−1967                         Email         henry@activesolutionspro.com


Official Form 410                                                      Proof of Claim                                                   page 3




            Case 18-50398                 Claim 12          Filed 05/01/18             Desc Main Document                    Page 3 of 3
                                                                                                                             EXHIBIT E
  Case: 18-50398                 Doc# 327              Filed: 04/01/21              Entered: 04/01/21 06:24:28                        Page 20 of
                                                                    41
      Case 18-50398   Claim 77   Filed 05/31/18   Desc Main Document   Page 1 of 7


                                                                           EXHIBIT F
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 21 of
                                          41
      Case 18-50398   Claim 77   Filed 05/31/18   Desc Main Document   Page 2 of 7


                                                                           EXHIBIT F
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 22 of
                                          41
      Case 18-50398   Claim 77   Filed 05/31/18   Desc Main Document   Page 3 of 7


                                                                           EXHIBIT F
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 23 of
                                          41
      Case 18-50398   Claim 60   Filed 05/18/18   Desc Main Document   Page 1 of 11


                                                                           EXHIBIT G
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 24 of
                                          41
      Case 18-50398   Claim 60   Filed 05/18/18   Desc Main Document   Page 2 of 11


                                                                           EXHIBIT G
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 25 of
                                          41
      Case 18-50398   Claim 60   Filed 05/18/18   Desc Main Document   Page 3 of 11


                                                                           EXHIBIT G
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 26 of
                                          41
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 TechShop, Inc.                                                                                                 U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                             5/4/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Missouri Department of Revenue
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Missouri Department of Revenue

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  Bankruptcy Unit
                                  PO Box 475
                                  Jefferson City, MO 65105


                                  Contact phone              573−751−5531                        Contact phone

                                  Contact email                                                  Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




              Case 18-50398               Claim 14          Filed 05/04/18              Desc Main Document                  Page 1 of 3
                                                                                                                                EXHIBIT H
    Case: 18-50398                 Doc# 327            Filed: 04/01/21                Entered: 04/01/21 06:24:28                      Page 27 of
                                                                    41
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:       4169
  identify the debtor?


7.How much is the             $       2817.89                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                      withholding tax


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                page 2




           Case 18-50398            Claim 14          Filed 05/04/18              Desc Main Document                    Page 2 of 3
                                                                                                                          EXHIBIT H
 Case: 18-50398               Doc# 327           Filed: 04/01/21               Entered: 04/01/21 06:24:28                      Page 28 of
                                                              41
12.Is all or part of the claim            No
    entitled to priority under                                                                                                 Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                     $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $ 2816.58
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                5/4/2018

                                                                 MM / DD / YYYY


                                 /s/ Heather McDonald

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                  Heather McDonald

                                                                       First name      Middle name            Last name
                                 Title                                 legal aide

                                 Company                               Missouri Department of Revenue

                                                                       Identify the corporate servicer as the company if the authorized agent is a servicer
                                 Address                               PO Box 475

                                                                       Number Street
                                                                       Jefferson City, MO 65105

                                                                       City State ZIP Code
                                 Contact phone             573−751−5531                         Email


Official Form 410                                                      Proof of Claim                                                    page 3




            Case 18-50398                 Claim 14          Filed 05/04/18             Desc Main Document                     Page 3 of 3
                                                                                                                             EXHIBIT H
  Case: 18-50398                 Doc# 327              Filed: 04/01/21              Entered: 04/01/21 06:24:28                         Page 29 of
                                                                    41
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 TechShop, Inc.                                                                                                 U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                             4/16/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Praxair Distribution Inc
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Praxair Distribution Inc

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  c/o RMS Bankruptcy Recovery Services
                                  P.O. Box 361345
                                  Columbus, OH 43236


                                  Contact phone              888−560−4067                        Contact phone

                                  Contact email                                                  Contact email
                                       Wendy.Messner@iqor.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




               Case 18-50398               Claim 5         Filed 04/16/18              Desc Main Document                  Page 1 of 3
                                                                                                                                EXHIBIT I
    Case: 18-50398                 Doc# 327            Filed: 04/01/21                Entered: 04/01/21 06:24:28                      Page 30 of
                                                                    41
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:       1119
  identify the debtor?


7.How much is the             $      16752.57                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                        Goods sold


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                 page 2




            Case 18-50398            Claim 5         Filed 04/16/18               Desc Main Document                   Page 2 of 3
                                                                                                                              EXHIBIT I
 Case: 18-50398               Doc# 327           Filed: 04/01/21               Entered: 04/01/21 06:24:28                        Page 31 of
                                                              41
12.Is all or part of the claim            No
    entitled to priority under                                                                                                 Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                     $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                4/16/2018

                                                                 MM / DD / YYYY


                                 /s/ Wendy Messner

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                 Wendy Messner

                                                                     First name      Middle name         Last name
                                 Title                                Paralegal Specialist

                                 Company                              RMS (an iQor Company)

                                                                     Identify the corporate servicer as the company if the authorized agent is a servicer
                                 Address

                                                                     Number Street
                                                                      ,

                                                                     City State ZIP Code
                                 Contact phone                                                  Email


Official Form 410                                                         Proof of Claim                                                 page 3




             Case 18-50398                 Claim 5         Filed 04/16/18             Desc Main Document                     Page 3 of 3
                                                                                                                               EXHIBIT I
  Case: 18-50398                 Doc# 327              Filed: 04/01/21              Entered: 04/01/21 06:24:28                         Page 32 of
                                                                    41
      Case 18-50398   Claim 167   Filed 07/17/18   Desc Main Document    Page 1 of 7


                                                                             EXHIBIT J
Case: 18-50398   Doc# 327    Filed: 04/01/21       Entered: 04/01/21 06:24:28   Page 33 of
                                          41
      Case 18-50398   Claim 167   Filed 07/17/18   Desc Main Document    Page 2 of 7


                                                                             EXHIBIT J
Case: 18-50398   Doc# 327    Filed: 04/01/21       Entered: 04/01/21 06:24:28   Page 34 of
                                          41
      Case 18-50398   Claim 167   Filed 07/17/18   Desc Main Document    Page 3 of 7


                                                                             EXHIBIT J
Case: 18-50398   Doc# 327    Filed: 04/01/21       Entered: 04/01/21 06:24:28   Page 35 of
                                          41
      Case 18-50398   Claim 194   Filed 07/25/18   Desc Main Document    Page 1 of 5


                                                                            EXHIBIT K
Case: 18-50398   Doc# 327    Filed: 04/01/21       Entered: 04/01/21 06:24:28   Page 36 of
                                          41
      Case 18-50398   Claim 194   Filed 07/25/18   Desc Main Document    Page 2 of 5


                                                                            EXHIBIT K
Case: 18-50398   Doc# 327    Filed: 04/01/21       Entered: 04/01/21 06:24:28   Page 37 of
                                          41
      Case 18-50398   Claim 194   Filed 07/25/18   Desc Main Document    Page 3 of 5


                                                                            EXHIBIT K
Case: 18-50398   Doc# 327    Filed: 04/01/21       Entered: 04/01/21 06:24:28   Page 38 of
                                          41
       Case 18-50398   Claim 2   Filed 03/12/18   Desc Main Document   Page 1 of 8


                                                                           EXHIBIT L
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 39 of
                                          41
       Case 18-50398   Claim 2   Filed 03/12/18   Desc Main Document   Page 2 of 8


                                                                           EXHIBIT L
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 40 of
                                          41
       Case 18-50398   Claim 2   Filed 03/12/18   Desc Main Document   Page 3 of 8


                                                                           EXHIBIT L
Case: 18-50398   Doc# 327    Filed: 04/01/21      Entered: 04/01/21 06:24:28   Page 41 of
                                          41
